DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 16 recites the limitation “wherein the electrosurgical output is maintained between a short circuit boundary condition and an arcing boundary condition”.  Due to the chosen terminology it appears as though the electrosurgical output is kept permanently between these thresholds, however the specification describes stopping the electrosurgical output if it drops below the short circuit boundary condition.  Therefore, Examiner asserts that there is insufficient support for this claim limitation in the specification.  Appropriate correction is required.  
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites the limitations "a power output" and “a threshold level” in lines 1-2.  The antecedent basis for these limitations is confusing, since it is unclear how/whether they are related to the previously-recited “electrosurgical output” and “boundary condition” (respectively).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-22 and 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain, U.S. 2002/0123749 (hereinafter Jain) in view of Edwards, U.S. 6,464,697 (hereinafter Edwards).
Regarding claims 16, 28, and 29, Jain discloses (note figs. 1-4) a method comprising: providing a device having electrodes (50) and a pressure sensor (60); detecting pressure applied to the electrodes (note paragraph 46, claim 21); and adjusting an electrosurgical output based 
Regarding claim 17, Jain discloses (note figs. 1-4) a method that includes providing RF energy to the electrodes (note paragraph 18).
Regarding claim 18, Jain discloses (note figs. 1-4) a method that includes communicating the detected pressure to a controller (34; note paragraph 46).
Regarding claim 19, Jain discloses (note figs. 1-4) a method that includes configuring the electrodes in a ‘closed loop’ configuration (i.e., electrodes have circular cross-sections) with an insulator (54) therebetween.

Regarding claim 21, Jain discloses (note figs. 1-4) a method wherein the electrosurgical output provided to the electrodes is based on the pressure applied thereto in a manner that necessarily yields ‘increasing intensity of effect’ (i.e., cumulatively affects tissue).
Regarding claim 22, Jain discloses (note figs. 1-4) a method wherein the sensor is configured to necessarily detect a change in an amount of pressure applied to tissue from a first non-zero pressure level (i.e., a pressure level greater than zero but less than a level indicative of adequate contact – note paragraph 46, claim 21) to a second non- zero pressure level (i.e., a pressure level indicative of adequate contact – note paragraph 46, claim 21). 
Regarding claim 25, Jain discloses (note figs. 1-4) a method that includes further comprising operating the electrosurgical device in a bipolar mode of operation (note paragraphs 8 and 56).
Regarding claim 26, Jain discloses (note figs. 1-4) a method that includes further comprising measuring an impedance between the electrodes (note paragraph 24). 	
Regarding claim 27, Jain discloses (note figs. 1-4) a method that necessarily includes ‘storing’ information pertaining to at least one of tissue impedance or pressure applied to the electrodes (note paragraphs 24 and 46).

s 16-18 and 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchman, U.S. 2008/0243118 (hereinafter Buchman) in view of Degler, U.S. 4,228,800 (hereinafter Degler), Jain, and Edwards.
Regarding claims 16, 17, and 25-29, Buchman discloses (note figs. 3-5) a method comprising: providing a device having an RF electrode (note paragraph 30) and a pressure sensor (note abstract); detecting pressure applied to the electrode (note abstract and paragraph 32); and adjusting an electrosurgical output based on the detected pressure (note abstract and paragraph 32).  While Buchman discloses the general use of monopolar and bipolar devices (note paragraph 5), Buchman fails to explicitly disclose the use of a bipolar device for performing this method.  Degler teaches (note figs. 1-3) a procedure using a similar device having bipolar electrodes (note abstract; claim 1).  It is well known in the art that the use of bipolar devices enhances energy focus, thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Buchman to utilize a device having bipolar electrodes in order to increase safety and efficiency.  While Buchman discloses (see above) a procedure that utilizes pressure feedback (from a pressure sensor) for controlling electrosurgical output, Buchman fails to explicitly disclose a procedure that comprises controlling electrosurgical output using impedance feedback.  Jain teaches (see above) a similar procedure that utilizes pressure and impedance feedback to determine tissue contact (note paragraph 24, claim 44).  This design is utilized because it facilitates the accurate determination of tissue contact when the tissue is moving or there is fluid present (note paragraph 24, claim 44), thereby resulting in increased safety and versatility.  Therefore it would have been obvious 
Regarding claim 18, Buchman discloses (note figs. 3-5) a method that includes communicating the detected pressure to a controller (‘110’ – note paragraphs 39-40).
Regarding claim 21, Buchman discloses (note figs. 3-5) a method wherein the electrosurgical output provided to the electrodes is based on the pressure applied thereto in a manner that necessarily yields ‘increasing intensity of effect’ (i.e., cumulatively affects tissue).

 Regarding claim 23, Buchman discloses (note figs. 3-5) a method wherein the electrosurgical output provided to the electrodes is ‘proportional’ to the detected change in the amount of pressure applied to the tissue and varied between a first non-zero amount corresponding to the first non-zero pressure level and a second non-zero amount corresponding to the second non-zero pressure level (note paragraphs 41-42).
Regarding claim 24, Buchman discloses (note figs. 3-5) a method that includes further comprising setting initial operating conditions at a constant non-zero voltage (note paragraph 41) until a minimum contact pressure is reached and then increasing power in a non-linear manner (note paragraphs 19 and 42).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the cited references do not teach the newly-claimed limitations, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written (see above rejections), due to the breadth of limitations such as “maintained between”, “short circuit boundary condition”, and “arcing boundary condition”.  Therefore, Examiner asserts that the claims have been properly rejected in view of the cited references.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794